EXHIBIT 10.1



 


 


 
PURCHASE AND SALE
 
AGREEMENT
 
by and among
 
CHENIERE FLNG, L.P.,
 
a Delaware limited partnership,
 
 CHENIERE ENERGY, INC.,
 
a Delaware corporation
 
and
 
ZACHRY AMERICAN INFRASTRUCTURE, LLC,
 
a Delaware limited liability company,
 
and
 
HASTINGS FUNDS MANAGEMENT (USA), INC.,
 
a Delaware corporation
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
   
DEFINITIONS
 
5
1.1
 
Definitions.
 
5
ARTICLE 2
   
PURCHASE AND SALE OF THE INTEREST AND CLOSING
 
10
2.1
 
Purchase and Sale
 
10
2.2
 
Closing
 
10
2.3
 
HSR Act
 
10
2.4
 
Purchaser's Actions to Close
 
11
2.5
 
Seller and Cheniere Energy's Actions to Close
 
11
2.6
 
Partnership Agreement
 
11
2.7
 
Acknowledgement
 
11
2.8
 
Port Approval
 
11
2.9
 
Purchasing Entity
 
11
ARTICLE 3
   
REPRESENTATIONS AND WARRANTIES OF SELLER
 
11
3.1
 
Organization; Qualification
 
12
3.2
 
Power and Authority
 
12
3.3
 
Binding Effect
 
12
3.4
 
No Conflicts
 
12
3.5
 
No Consents
 
12
3.6
 
Books and Record
 
13
3.7
 
Title to the Interest; Effect of Transfer
 
13
3.8
 
Ownership and Capitalization
 
13
3.9
 
Finders and Brokers
 
13
3.10
 
Litigation
 
13
3.11
 
Absence of Bankruptcy Proceedings
 
13
3.12
 
Eyermann Patents
 
13
3.13
 
Representations Not Misleading
 
14
3.14
 
No Knowledge of MAE
 
14
ARTICLE 4
   
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
14
4.1
 
Organization
 
14
4.2
 
Power and Authority of Purchaser
 
15
4.3
 
Binding Effect
 
15
4.4
 
No Conflicts
 
15
4.5
 
No Consents
 
15
4.6
 
Finders and Brokers
 
15
4.7
 
Investment Company; Public Utility Holding Company
 
16
4.8
 
Restrictions on Interest
 
16
4.9
 
Litigation
 
16
4.10
 
Purchase Price
 
16
4.11
 
Investment Intent
 
16
4.12
 
Independent Investigation
 
17
4.13
 
No Other Representations
 
17
ARTICLE 5
   
CONDITIONS TO SELLER'S OBLIGATIONS
 
17
5.1
 
Representations, Warranties
 
17
5.2
 
Performance by Purchaser or the Purchasing Entity
 
17
5.3
 
No Injunction
 
17
5.4
 
Purchase Price
 
18
5.5
 
Broker's Fee
 
18
5.6
 
Approvals
 
18
5.7
 
FLNG GP Consent
 
18

 

 
 
2

--------------------------------------------------------------------------------

 



 
5.8
 
Port Consent
 
18
5.9
 
Documents to be Delivered by Purchaser
 
18
5.10
 
Opinion of Counsel
 
18
ARTICLE 6
   
CONDITIONS TO PURCHASER ENTITY'S OBLIGATIONS
 
18
6.1
 
Representations, Warranties
 
19
6.2
 
Performance by Seller
 
19
6.3
 
No Injunction
 
19
6.4
 
Approvals
 
19
6.5
 
FLNG GP Consent
 
19
6.6
 
Absence of MAE
 
19
6.7
 
Opinion of Counsel
 
19
6.8
 
Acquisition of Other Interests
 
19
6.9
 
Port Consent
 
19
6.10
 
Documents to be Delivered by Seller
 
19
ARTICLE 7
   
INDEMNIFICATION AND LIMITATIONS ON DAMAGES
 
20
7.1
 
Indemnification by Purchaser
 
20
7.2
 
Indemnification by Seller and Cheniere Energy
 
20
7.3
 
Survival
 
21
7.4
 
LIMITATIONS ON DAMAGES
 
21
7.5
 
Procedures.
 
22
7.6
 
No Materiality
 
23
7.7
 
Exclusive Remedy
 
23
ARTICLE 8
   
TERMINATION
 
23
8.1
 
Termination
 
23
8.2
 
Effect of Termination
 
23
ARTICLE 9
   
MISCELLANEOUS
 
23
9.1
 
Amendment and Waiver
 
23
9.2
 
Severability
 
24
9.3
 
Entire Agreement
 
24
9.4
 
Successors and Assigns; Assignment
 
24
9.5
 
Counterparts; Facsimile Signatures
 
24
9.6
 
Notices
 
24
9.7
 
Governing Law
 
25
9.8
 
Jurisdiction
 
25
9.9
 
Interpretation
 
26
9.10
 
Incorporation of Exhibits
 
26
9.11
 
Expenses
 
26
9.12
 
No Third Party Beneficiaries
 
26
9.13
 
Construction
 
26
9.14
 
Specific Performance
 
26
9.15
 
Rights and Remedies
 
27
9.16
 
Further Assurances
 
27
9.17
 
Public Announcements
 
27
9.18
 
No Shop
 
27



 

 
3

--------------------------------------------------------------------------------

 

Exhibits
 
Exhibit 1.1                                         Form of Assignment Agreement
Exhibit 5.10                                       Venable Opinion Issues
Exhibit 6.7                                        Andrews Kurth Opinion Issues
Exhibit 6.10(f)                                   Form of Waiver and Release


 


 


 

 
4

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
PURCHASE AND SALE AGREEMENT (this "Agreement") dated as of April 21, 2010 (the
"Effective Date"), by and among (a) CHENIERE FLNG, L.P.,  a Delaware limited
partnership ("Seller"), and (b) ZACHRY AMERICAN INFRASTRUCTURE, LLC, a Delaware
limited liability company ("ZAI"), and HASTINGS FUNDS MANAGEMENT (USA), INC., a
Delaware corporation ("HFM," and together with ZAI, "Purchaser"), and (c)
CHENIERE ENERGY, INC., a Delaware corporation ("Cheniere Energy").  Each of
Seller and Purchaser is sometimes referred to herein as a "Party" and both of
them together are sometimes referred to herein as the "Parties."
 
RECITALS
 
WHEREAS, Seller owns a 30% limited partner interest (the “Interest") in Freeport
LNG Development, L.P., a Delaware limited partnership (“FLNG”);
 
WHEREAS, Seller wishes to sell to the Purchasing Entity (as defined in the third
Whereas clause below) and the Purchasing Entity wishes to purchase from Seller,
the Interest on the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, the Purchasing Entity will not be established until a date after the
date on which this Agreement is executed by the Parties, Purchaser has agreed to
enter into this Agreement and, prior to the Closing (as defined in Section 1.1),
Purchaser intends to assign this Agreement and all of its rights, interest and
obligations under this Agreement to ZHA FLNG Purchaser, LLC, which will be an
Affiliate of ZAI (although the legal structure and name of the Purchasing Entity
have yet to be finally determined (hereinafter the "Purchasing Entity") in
accordance with the terms hereof; and
 
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.1 Definitions  As used herein, the following terms shall have the following
meanings:
 
"Affiliate" means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such specified Person, and for such purposes the terms "controls,"
"controlled by" and "common control" shall mean the direct or indirect ownership
of more than 50% of the voting rights in a Person.  A Person that is a limited
partnership shall be deemed to be controlled by its general partner(s), and a
Person that is a limited liability company shall be deemed to be controlled by
its manager(s).
 
"Agreement" has the meaning set forth in the preamble.
 
"Angler" means Angler Pipelines, LLC, a Delaware limited liability company.
 
"Assignment Agreement" means the Assignment and Assumption Agreement dated as of
the Closing Date, in the form of Exhibit 1.1, as such form may be modified by
mutual agreement of the Parties.
 

 
5

--------------------------------------------------------------------------------

 

"Basket" has the meaning set forth in Section 7.4(b).
 
“Broker’s Fee” has the meaning set forth in Section 3.9.
 
"Claim" means any claim, demand, suit, action, investigation, proceeding,
governmental action or cause of action of any kind or character (in each case,
whether civil, criminal, investigative or administrative), known or unknown,
under any theory, including those based on theories of contract, tort, statutory
liability, strict liability, negligence, employer liability, premises liability,
products liability, breach of warranty or malpractice that is brought by or owed
to a third party.
 
"Closing" has the meaning set forth in Section 2.2.
 
"Closing Date" has the meaning set forth in Section 2.2.
 
“Competing FLNG Transaction” has the meaning set forth in Section 9.18.
 
“Conditional Payments” has the meaning set forth in Section 4.10.
 
"Cross-Receipt" means the Cross-Receipt dated as of the Closing Date, whereby
the Purchasing Entity accepts assignment of the Interest and Seller acknowledges
receipt of the Purchase Price.
 
"Dispute" means any dispute, controversy or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation, or otherwise)
arising out of, relating to, or connected with this Agreement, including any
dispute as to the construction, validity, interpretation, termination,
enforceability or breach of this Agreement, as well as any dispute over
arbitrability or jurisdiction.
 
"Effective Date" has the meaning set forth in the preamble.
 
"FERC" means the Federal Energy Regulatory Commission.
 
"FLEX" means Freeport LNG Expansion, L.P., a Delaware limited partnership.
 
"FLEX GP" means Freeport LNG Expansion GP, Inc., a Delaware corporation.
 
"FLNG" has the meaning set forth in the preamble.
 
"FLNG Formation Documents" means the Certificate of Limited Partnership of FLNG
dated September 3, 2002 and the FLNG Partnership Agreement.
 
"FLNG GP" means Freeport LNG-GP, Inc., a Delaware corporation, and the general
partner of FLNG.
 
“FLNG GP Consent” means the written consent of FLNG GP to the transfer of the
Interest from Seller to the Purchasing Entity required by Section 16.1(a) of the
FLNG Partnership Agreement.
 
"FLNG Partnership Agreement" means the Amended and Restated Limited Partnership
Agreement of FLNG, dated as of February 27, 2003, as amended by the First
Amendment to
 

 
6

--------------------------------------------------------------------------------

 

Amended and Restated Limited Partnership Agreement dated as of December 20,
2003, as amended, restated, supplemented or otherwise modified from time to
time.
 
"FLNG Subsidiaries" means Land I, FLEX, FLEX GP, Land II, ANGLER, Storage and
Storage GP.
 
"Governmental Approval" means any permit, license, franchise, approval, consent,
waiver, certification, qualification or other authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Entity or pursuant to any applicable Law.
 
"Governmental Entity" means any federal, tribal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
 
"HFM" has the meaning set forth in the preamble.
 
"HSR Act" means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended from time to time.
 
“Indemnified Party” has the meaning set forth in Section 7.5(a).
 
“Indemnifying Party” has the meaning set forth in Section 7.5(a).
 
“Interest” has the meaning set forth in the preamble.
 
"IRC" means the Internal Revenue Code of 1986, as amended from time to time, and
regulations issued by the IRS pursuant to the Internal Revenue Code.
 
"IRS" means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of Treasury.
 
"Land I" means FLNG Land, Inc., a Delaware corporation.
 
"Land II" means FLNG Land II, Inc., a Delaware corporation.
 
"Law" means any applicable statute, law, regulation, ordinance, rule, judgment,
rule of law, order, decree, requirement or other governmental restriction or any
similar form of decision of any Governmental Entity having jurisdiction over the
matter or matters in question, in each case as amended (including all of the
terms and provisions of the common law of such Governmental Entity) and as in
effect on the Closing Date.
 
"Liability" means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred directly or
consequentially and whether due or to become due), including any Tax or other
liability arising out of applicable statutory, regulatory or common law, any
contractual obligation and any obligation arising out of tort.
 

 
7

--------------------------------------------------------------------------------

 

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, claim or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities or other equity interests, any agreement to sell, preemptive
right, subscription right, right of first refusal, purchase option, call or
other agreement or commitment (including any stockholders agreement) or right of
a third party with respect to such securities or other equity interests or any
other limitation on the ability to transfer or to vote such securities or other
equity interests.
 
"LNG" means any hydrocarbon or mixture of hydrocarbons consisting predominately
of methane in a liquid state.
 
"Material Adverse Effect" means any material adverse event, change, cause or
effect which is or could reasonably be expected to be materially adverse to the
business, properties, assets, liabilities or results of operations of a Person,
taken as a whole, excluding any event, change, cause or effect arising out of or
in connection with or resulting from:  (a) general economic, business or
regulatory conditions or changes therein; (b) financial market conditions,
including without limitation interest rates, or changes therein; (c) industry
conditions, events or circumstances (including any change in the prices of
natural gas, natural gas liquids, LNG or other hydrocarbon products), or changes
in Law, affecting businesses similar to the business of such Person, to the
extent they do not have a disproportionate effect upon such Person in
particular; (d) any action, omission, change, effect, circumstance or condition
contemplated by this Agreement or attributable to the execution, performance or
announcement of this Agreement or the transactions contemplated hereby; or (e)
any action or failure to act on part of Purchaser or the Purchasing Entity.
 
"Novation Agreement" has the meaning set forth in Section 9.4.
 
"Partnership Notice" has the meaning set forth in Section 6.10(c).
 
"Party" and "Parties" have the meanings set forth in the preamble.
 
"Permitted Liens" means: (a) Liens imposed by Law for Taxes, assessments or
charges or claims by Governmental Entities that are not yet due or are being
properly contested; (b) carriers', warehousemen's, mechanics', materialmen's,
repairmen's, landlords' and other like Liens imposed by Law or Contract, arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or are being properly contested; (c) easements, zoning
restrictions, rights-of-way, licenses, covenants, conditions, minor defects,
encroachments or irregularities in title and similar encumbrances on or
affecting any leased real property; (d) Liens now or hereafter imposed under any
credit facility or other financing documents.
 
"Person" means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or Governmental Entity.
 
“Port Consent” means the written consent of Port Freeport, Texas (f/k/a Brazos
River Harbor Navigation District of Brazoria County, Texas) to the transfer of
the Interest from Seller to the Purchasing Entity required by (i) Section 12 of
the Unlimited Continuing Guaranty Agreement executed January 28, 2004 by FLNG,
as guarantor and (ii) Section 6.2 of the
 

 
8

--------------------------------------------------------------------------------

 

Assignment, Consent and Amendment Agreement dated January 28, 2004, by and among
Brazos River Harbor Navigation District of Brazoria County, Texas, FLNG, and
Land I.
 
“Proceeding” has the meaning set forth in Section 7.5(a).
 
"Purchase Price" means the consideration payable to Seller pursuant to Section
2.1(b).
 
"Purchaser" has the meaning set forth in the preamble.
 
"Purchaser Ancillary Agreements" has the meaning set forth in Section 4.2.
 
"Purchaser Cap Amount" has the meaning set forth in Section 7.4(c).
 
"Purchaser Indemnitees" has the meaning set forth in Section 7.2
 
"Purchaser Losses" has the meaning set forth in Section 7.2.
 
“Purchasing Entity” has the meaning set forth in the preamble.
 
“Sagent” has the meaning set forth in Section 3.9.
 
“Securities Act” has the meaning set forth in Section 4.11.
 
"Seller" has the meaning set forth in the preamble.
 
"Seller Ancillary Agreements" has the meaning set forth in Section 3.2.
 
"Seller Cap Amount" has the meaning set forth in Section 7.4(b).
 
"Seller Indemnitees" has the meaning set forth in Section 7.1.
 
"Seller Losses" has the meaning set forth in Section 7.1.
 
"Seller Partnership Agreement" means the Partnership Agreement of Seller
executed to be effective as of December 17, 2003, as amended, restated,
supplemented or otherwise modified from time to time.
 
"Storage" means FLNG Storage, L.P., a Delaware limited partnership.
 
"Storage GP" means FLNG Storage GP, Inc., a Delaware corporation.
 
"Subsidiary" means, with respect to any Person, any corporation, company, person
or entity at least 50% of the voting or equity interests of which are owned or
controlled, directly or indirectly, by such Person.
 
"Tax" means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the IRC),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto.
 

 
9

--------------------------------------------------------------------------------

 

"Termination Date" means June 30, 2010; provided, however, that Purchaser or
Seller may extend the Termination Date by up to 20 days by giving written notice
to the other Party if all approvals required under the HSR Act have not been
obtained or all applicable waiting periods thereunder have not expired or
terminated by such date.
 
“Third Party Claim” has the meaning set forth in Section 7.5(b).
 
"ZAI" has the meaning set forth in the preamble.
 
ARTICLE 2
 
PURCHASE AND SALE OF THE INTEREST AND CLOSING
 
2.1 Purchase and Sale.
 
(a) Subject to the terms and conditions set forth in this Agreement, on the
Closing Date, Seller shall sell to the Purchasing Entity and the Purchasing
Entity shall purchase from Seller all of Seller’s right, title and interest in
and to the Interest, free and clear of all Liens other than (i) Liens under the
FLNG Formation Documents, (ii) transfer restrictions imposed by federal and
state securities laws, and (iii) Liens arising from acts of Purchaser or its
Affiliates.
 
(b) Purchase Price.  Upon the terms and subject to the conditions contained
herein, as consideration for the purchase of the Interest and in consideration
for the agreements contained herein, the Parties agree that the Purchasing
Entity shall pay an aggregate of $108,000,000 in immediately available funds at
Closing by wire transfer to Seller.
 
2.2 Closing.  Subject to Article 5 and Article 6, the purchase and sale of the
Interest (the "Closing") will take place at 10:00 a.m. local time at the offices
of Andrews Kurth LLP in Houston, Texas, on the date which is five business days
following the date on which the last of the of the conditions set forth in
Sections 6.4, 6.8, and 6.9 is satisfied (the "Closing Date") or such other place
or time as the Parties otherwise agree.
 
2.3 HSR Act.  Purchaser shall: (a) as promptly as practicable following the
execution of this Agreement, take all actions necessary to make the filings
required of it or any of its Affiliates under the HSR Act in respect of the
transactions contemplated hereby, including requesting early termination of the
waiting period thereunder; (b) comply at the earliest practicable date with any
request for additional information or documentary material received by it, or
any of its Affiliates, from the United States Federal Trade Commission or
Department of Justice pursuant to the HSR Act; (c) cooperate with FLNG in
connection with any filing under the HSR Act and in connection with resolving
any investigation or other inquiry concerning the transactions contemplated by
this Agreement commenced by the United States Federal Trade Commission or
Department of Justice or the attorneys general of any state, as applicable; and
(d) use commercially reasonable efforts to resolve such objections, if any, as
may be asserted with respect to the transactions contemplated by this
Agreement.  Purchaser shall promptly inform Seller of any material communication
received by Purchaser from the United States Federal Trade Commission,
Department of Justice or any other Governmental Entity regarding any of the
transactions contemplated hereby, and of any understandings, undertakings, or
agreements (oral or written) Purchaser proposes to make or enter into with the
United States Federal Trade Commission, Department of Justice, as applicable, or
any other Governmental Entity in connection with the transactions contemplated
hereby.
 

 
10

--------------------------------------------------------------------------------

 

2.4 Purchaser's Actions to Close.  Purchaser shall take all commercially
reasonable actions necessary to ensure that those conditions precedent to the
Parties’ obligation to close, as set forth in Article 5 and Article 6, that are
within Purchaser’s control are fulfilled prior to or at the Closing.
 
2.5 Seller and Cheniere Energy's Actions to Close.  The Seller and Cheniere
Energy shall take all commercially reasonable actions necessary to ensure that
those conditions precedent to the Parties’ obligations to close, as set forth in
Article 5 and Article 6, that are within Seller’s or Cheniere Energy’s control
are fulfilled prior to or at the Closing.
 
2.6 Partnership Agreement.  Effective upon the Closing, the Purchasing Entity
shall join in the execution of the FLNG Partnership Agreement (including the
execution of an adoption agreement) and hereby agrees to execute and deliver a
counterpart to the FLNG Partnership Agreement and any other documents,
agreements or certificates required by FLNG GP.  The Purchasing Entity agrees to
be bound by and comply with the provisions of the FLNG Partnership Agreement
applicable to it, including any provision that limits or restricts the
assignment or transfer of the Interest
 
2.7 Acknowledgement. The Parties acknowledge and agree that (a) any obligation
under this Agreement expressed to be an obligation of the Purchasing Entity will
only be effective, and enforceable against the Purchasing Entity, upon Purchaser
assigning its rights, interests and obligations under this Agreement to the
Purchasing Entity in accordance with Section 9.4; and (b) for the avoidance of
doubt, at no time will Purchaser have, or purport to have, responsibility for
any obligation expressed to be an obligation of the Purchasing Entity under this
Agreement.
 
2.8 Port Approval.  Purchaser shall use reasonable efforts (without the
obligation to spend money) to assist FLNG in trying to obtain the approval of
Port Freeport to the transactions contemplated hereby prior to May 7, 2010;
provided, however, that Purchaser shall have no Liability to Seller, and this
Agreement shall not be affected in any way, in the event such approval is not
obtained by such date.  Purchaser and Seller shall each reimburse FLNG for
one-half of the compensation paid by FLNG to Port Freeport in obtaining such
consent, up to a maximum of $50,000 in the aggregate.
 
2.9 Purchasing Entity.  Purchaser shall request capital commitments from
potential investors in the Purchasing Entity of at least $108,000,000 in the
aggregate for purposes of the transaction contemplated hereby as soon as
practicable following execution of this Agreement, but in any event not later
than May 20, 2010.  Purchaser shall promptly notify Seller in writing if it
determines that it will be unable to obtain such capital commitments.  As soon
as practicable after obtaining such capital commitments, Purchaser shall cause
(a) the Purchasing Entity to be formed and (b) Purchaser’s rights, interests and
obligations hereunder to be assigned to the Purchasing Entity as provided in
Section 9.4.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
In order to induce Purchaser and the Purchasing Entity to enter into and perform
this Agreement and to consummate the transactions contemplated hereby, Seller
hereby represents and warrants to Purchaser and the Purchasing Entity as of the
Effective Date and as of the Closing Date as follows:
 

 
11

--------------------------------------------------------------------------------

 

3.1 Organization; Qualification.  Seller is a limited partnership duly formed,
validly existing and in good standing under the laws of the State of
Delaware.  Seller has all requisite partnership power and authority to own its
properties and to conduct its business as presently being conducted by it, and
is duly qualified and in good standing as a foreign partnership in every
jurisdiction in which the conduct of its business or the ownership of its
properties and assets requires it to be so qualified, except jurisdictions in
which the failure to be so qualified would not have a Material Adverse Effect on
the Seller.
 
3.2 Power and Authority.  Seller and Cheniere Energy, as applicable, have the
full right, power and authority to execute, deliver and carry out the terms of
this Agreement, the Assignment Agreement, and the Cross-Receipt, to perform
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby (the Assignment Agreement and the
Cross-Receipt are collectively referred to herein as the "Seller Ancillary
Agreements").  All partnership acts and other proceedings required to be taken
by Seller, and all corporate acts and other proceedings required to be taken by
Cheniere Energy, as applicable, to authorize the execution, delivery and
performance of this Agreement and the Seller Ancillary Agreements, and the
consummation of the transactions contemplated hereby and thereby have been duly
and properly taken.
 
3.3 Binding Effect.  This Agreement has been, and the Seller Ancillary
Agreements will be, duly executed and delivered by Seller and Cheniere Energy,
as applicable, and this Agreement constitutes (and when executed and delivered,
the Seller Ancillary Agreements will constitute) the legal, valid and binding
obligations of Seller and Cheniere Energy, as applicable, enforceable against
Seller and Cheniere Energy, as applicable, in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws affecting creditors’ rights
generally and by general principles of equity.
 
3.4 No Conflicts.  None of the execution and delivery by Seller or by Cheniere
Energy, as applicable, of this Agreement or the Seller Ancillary Agreements, the
consummation of the transactions contemplated hereby or thereby, or the
compliance with the terms hereof or thereof, do or will conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Lien (other than Permitted Liens)
under any provision of (a) the Seller Partnership Agreement, Cheniere Energy’s
certificate of incorporation or by-laws, (b) any note, bond, mortgage,
indenture, deed of trust, license, lease, commitment, or other contract to which
Seller or Cheniere Energy is a party, or by which any of their respective
properties or assets are bound or affected, or (c) any Law applicable to or
binding upon Seller or Cheniere Energy, or any of their respective properties or
assets, other than, in the case of clauses (b) and (c) above, any such items
that, individually or in the aggregate, would not have a Material Adverse Effect
on Seller or Cheniere Energy.
 
3.5 No Consents.  Other than the FLNG GP Consent, the Port Consent, and subject
to any approval or the expiration of any waiting period under the HSR Act, no
Governmental Approval of, or registration, declaration or filing with, any
Governmental Entity, including FERC, or the consent or approval of any other
Person, is required to be obtained or made by or with respect to Seller in
connection with the execution, delivery and performance of this Agreement by
Seller or the consummation of the purchase and sale of the Interest hereunder.
 

 
12

--------------------------------------------------------------------------------

 

3.6 Books and Records.  Each Seller Formation Document is in full force and
effect in accordance with its terms and has not been amended, modified or
rescinded.
 
3.7 Title to the Interest; Effect of Transfer.  Seller is the sole and exclusive
owner of, and has good, valid and marketable title to, the Interest, free and
clear of any Liens other than (i) Liens under the FLNG Formation Documents, (ii)
transfer restrictions imposed by federal and state securities laws or
Governmental Entities, and (iii) Liens arising from acts of Purchaser or its
Affiliates.  At the Closing, good and valid title to the Interest shall pass to
the Purchasing Entity, free and clear of any Liens other than (i) Liens under
the FLNG Formation Documents, (ii) transfer restrictions imposed by federal and
state securities laws or Governmental Entities, and (iii) Liens arising from
acts of Purchaser or its Affiliates.  Other than as expressly set forth in this
Agreement and the FLNG Partnership Agreement, the Interest is not subject to any
voting trust agreement or other contract, including any contract, restricting or
otherwise relating to the voting, rights to distributions or disposition of the
Interest.
 
3.8 Ownership and Capitalization.  As of the Effective Date and immediately
prior to the consummation of the transactions contemplated by this Agreement,
Seller owns and controls 30% of the limited partner interests in FLNG.  Seller
is indirectly owned 100% by Cheniere Energy.
 
3.9 Finders and Brokers.  Other than a broker’s fee payable to Sagent Advisors,
Inc. (“Sagent”) by the Seller at Closing out of proceeds hereunder in an amount
equal to $3,000,000 (the “Broker’s Fee”), none of Seller, Cheniere Energy or any
of their Affiliates has incurred any Liability to any financial advisor, broker
or finder for any financial advisory, brokerage, finder’s or similar fee or
commission in connection with the transactions contemplated by the sale of the
Interest pursuant to this Agreement for which Purchaser or any of its Affiliates
could be liable.
 
3.10 Litigation.  There are no Claims pending or, to the knowledge of Seller,
threatened against or involving Seller that seeks to enjoin, prohibit or
otherwise question the validity of the transactions contemplated by this
Agreement.
 
3.11 Absence of Bankruptcy Proceedings.  There are no bankruptcy, reorganization
or arrangement proceedings pending against, being contemplated by, or to the
knowledge of Seller, threatened against Seller.
 
3.12 Eyermann Patents.
 
(a)  Neither Cheniere Energy nor any of its Affiliates has any right, title or
interest, or right to acquire, any right, title or interest (including a lien or
a profits interest) in or to United States Patent number 6,622,492, titled
"Apparatus and process for vaporizing liquefied natural gas (lng)," filed on
June 3, 2002 and issued September 23, 2003 and/or  United States Patent No.
6,644,041, titled "System in process for the vaporization of liquefied natural
gas," filed as a continuation-in-part of the application for United States
Patent number 6,622,492 on November 14, 2002 and issued November 11, 2003 or any
of the inventions disclosed therein or foreign counterpart (each an “Eyermann
Patent” and together the “Eyermann Patents”), except for such non-exclusive
license rights granted in that certain "Cheniere License Back Agreement" dated
November 24, 2004 between Air Tower LLC and Cheniere Energy Inc.
 
(b) All membership, equity or other ownership interests of Cheniere Energy or
any Affiliate thereof in Air Tower LLC, a Texas limited liability company (“Air
Tower”) or any successor or predecessor thereof has been assigned and
transferred to the estate of Volker
 

 
13

--------------------------------------------------------------------------------

 

Eyermann, and Cheniere Entities and their affiliates do not own or have the
right to acquire any interest in Air Tower.
 
(c) Neither Cheniere Energy nor any Affiliate thereof has any on-going rights in
the License Agreement dated December 19, 2003 between Cheniere Energy Inc. and
Freeport LNG Development L.P. or the License Agreement dated December 19, 2003
between Cheniere Energy Inc. and Freeport LNG Investments LLC.
 
3.13 Representations Not Misleading.  No representation or warranty made by
Seller in this Agreement or any of the Seller Ancillary Documents contains any
untrue statement or, to the knowledge of Seller, omits to state material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.
 
3.14 No Knowledge of MAE.  Seller has no knowledge of any fact that has specific
application to Seller, acquired in writing from FLNG GP by virtue of Seller’s
position as a limited partner of FLNG, that would reasonably be expected to have
a Material Adverse Effect on FLNG and the FLNG Subsidiaries, taken as a whole,
that has not been set forth in this Agreement.
 


 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
In order to induce Seller to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, ZAI and HFM, jointly and
severally, hereby represent and warrant to Seller as of the Effective Date and
as of the Closing Date as follows:
 
4.1 Organization.  ZAI is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.  ZAI has
the requisite power and authority to own, lease or otherwise hold and operate
its properties and assets and to carry on its business as presently
conducted.  ZAI is duly qualified and in good standing to do business as a
foreign limited liability company in each jurisdiction in which the conduct or
nature of its business or the ownership, leasing, holding or operating of its
properties makes such qualification necessary except jurisdictions in which the
failure to be so qualified would not have a Material Adverse Effect on ZAI.  HFM
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  HFM has the requisite power and authority to
own, lease or otherwise hold and operate its properties and assets and to carry
on its business as presently conducted.  HFM is duly qualified and in good
standing to do business as a foreign corporation in each jurisdiction in which
the conduct or nature of its business or the ownership, leasing, holding or
operating of its properties makes such qualification necessary, except
jurisdictions in which the failure to be so qualified would not have a Material
Adverse Effect on HFM.  When formed, the Purchasing Entity will be a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.  When formed, the Purchasing Entity will have
all requisite power and authority to own, lease or otherwise hold and operate is
properties and assets and to carry on its business as conducted.  When formed,
the Purchasing Entity will be duly qualified and in good standing to do business
as a foreign limited liability company in each jurisdiction in which the conduct
or nature of its business or the ownership, leasing, holding or operating of its
properties makes such qualification necessary, except jurisdictions in which the
failure to be so qualified would not have a Material Adverse Effect on the
Purchasing Entity.
 

 
14

--------------------------------------------------------------------------------

 

4.2 Power and Authority of Purchaser.  Purchaser has, and, once formed, the
Purchasing Entity shall have, the requisite right, power and authority to
execute and deliver this Agreement, the Assignment Agreement, the Novation
Agreement and the Cross-Receipt (the Assignment Agreement, the Novation
Agreement and the Cross-Receipt are collectively referred to herein as the
"Purchaser Ancillary Agreements"), to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  All corporate acts and other proceedings required to be taken by
Purchaser to authorize the execution, delivery and performance of this Agreement
and the Purchaser Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and properly taken.  Once formed,
the Purchasing Entity will duly and properly take all limited liability company
acts and other proceedings required to be taken by the Purchasing Entity to
authorize the execution, delivery and performance of this Agreement and the
Purchaser Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby.
 
4.3 Binding Effect.  This Agreement has been duly executed and delivered by
Purchaser and Purchaser Ancillary Agreements will be duly executed and delivered
by Purchaser and the Purchasing Entity, as applicable, and this Agreement
constitutes (and when executed and delivered the Purchaser Ancillary Agreements
will constitute) the legal, valid and binding obligations of Purchaser or the
Purchasing Entity, as applicable, enforceable against Purchaser or the
Purchasing Entity, as applicable, in accordance with their respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally and by
general principles of equity.
 
4.4 No Conflicts.  None of the execution and delivery by Purchaser or the
Purchasing Entity, as applicable, of this Agreement or the Purchaser Ancillary
Agreements, the consummation of the transactions contemplated hereby or thereby,
or the compliance with the terms hereof or thereof, do or will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Lien (other than Permitted Liens)
any of the properties or assets of Purchaser or the Purchasing Entity under, any
provision of (a) the constituent documents of Purchaser or the Purchasing
Entity, (b) any note, bond, mortgage, indenture, deed of trust, license, lease,
contract, commitment, agreement, arrangement or other Contract to which
Purchaser or the Purchasing Entity is a party or by which any of their
respective properties or assets are bound or affected or (c) any Law or any
judgment, order or decree, award or injunction of any Governmental Entity
applicable to or binding upon Purchaser or the Purchasing Entity or any of their
respective properties or assets, other than, in the case of clause (b) above,
any such items that, individually or in the aggregate, would not materially
impair the ability of Purchaser or the Purchasing Entity to consummate the
transactions contemplated by this Agreement.
 
4.5 No Consents.  Other than the Port Consent and subject to any approval or the
expiration of any waiting period under the HSR Act, no Governmental Approval of,
or registration, declaration or filing with, any Governmental Entity, or the
consent or approval of any other Person, is required to be obtained or made by
or with respect to Purchaser or the Purchasing Entity in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.
 
4.6 Finders and Brokers.  Neither Purchaser nor any of its Affiliates (including
the Purchasing Entity) has incurred any Liability to any financial advisor,
broker or finder for any
 

 
15

--------------------------------------------------------------------------------

 

financial advisory, brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by the sale of the Interest
pursuant to this Agreement for which Seller or any of its Affiliates could be
liable.
 
4.7 Investment Company; Public Utility Holding Company.  Purchaser is not, and
once formed the Purchasing Entity will not be, an "investment company," a
company "controlled" by an "investment company", or an "affiliated person" of,
"promoter" or "principal underwriter" for, an "investment company," as such
terms are defined in the Investment Company Act of 1940, as amended from time to
time.  Purchaser is not, and once formed the Purchasing Entity will not be, a
"holding company," an "affiliate" of a "holding company," a "subsidiary company"
of a "holding company," or a "public utility company" or an "associate company"
of any of the foregoing, within the meaning of the Public Utility Holding
Company Act of 1935, as amended from time to time.  Purchaser is not, and once
formed the Purchasing Entity will not be, subject to regulation under any Law
relating to public utilities, gas utilities, public service corporations or
similar entities.
 
4.8 Restrictions on Interest. Each of Purchaser and the Purchasing Entity
acknowledges and understands that (i) the Interest is subject to restrictions on
sale, transfer, assignment, disposition, repurchase and voting, among other
rights and obligations, pursuant to the FLNG Partnership Agreement and (ii) the
rights granted to Seller under Section 16.1(b) of the FLNG Partnership Agreement
are personal to Seller and may not be transferred to Purchaser or the Purchasing
Entity, as applicable, without the prior written consent of the FLNG-GP, which
may be withheld in its sole discretion.  Neither Seller nor Cheniere Energy is
under any obligation to seek or obtain such consent, and the consummation of the
transactions contemplated hereunder are not conditioned upon, or subject to, the
obtaining of such consent.
 
4.9 Litigation.  There are no Claims pending or, to the knowledge of Purchaser,
threatened against or involving Purchaser or, once formed, the Purchasing
Entity, that seeks to enjoin, prohibit or otherwise question the validity of the
transactions contemplated by this Agreement.
 
4.10 Purchase Price.  The Purchase Price represents, on a per percentage point
basis, the same purchase price the Purchasing Entity is paying to the seller of
a sufficient interest (the "Additional Interest") in FLNG to give the Purchasing
Entity a majority limited partner interest in FLNG upon Closing hereof, except
to the extent such seller is entitled to certain future payments and shares of
revenues (the “Conditional Payments”) related to, and conditioned upon, the
success of the FLNG Subsidiaries in pursuing a “Phase 2 Project” as such term is
defined in FLNG’s principal credit facilities.  Purchaser agrees that the
Purchase Price hereunder will be increased pro rata in the event the purchase
price payable to such seller (other than the Conditional Payments) is increased.
 
4.11 Investment Intent.  Purchaser or the Purchasing Entity, as applicable, is
purchasing the Interest for investment for its own account and not with a view
to, or for sale in connection with, any distribution thereof.  Purchaser has,
and when formed the Purchasing Entity will have (either alone or together with
its advisors), sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Interest and is capable of bearing the economic risks of such
investment.  Purchaser is, and when formed the Purchasing Entity will be, an
“accredited investor” as such term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  Purchaser and the
Purchasing Entity understand that the Interest will not have been registered
pursuant to the Securities Act or any applicable state securities Laws, that
such
 

 
16

--------------------------------------------------------------------------------

 

Interest shall be characterized as “restricted securities” under federal
securities Laws and that under such Laws and applicable regulations the Interest
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
 
4.12 Independent Investigation.  Purchaser hereby acknowledges and affirms, and
when formed, the Purchasing Entity acknowledges and affirms, that it has
completed its own independent investigation, analysis and evaluation of FLNG and
the FLNG Subsidiaries, that it has made all such reviews and inspections of the
business, assets, results of operations and condition (financial or otherwise)
of FLNG and the FLNG Subsidiaries as it has deemed necessary or appropriate, and
that in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby it has relied on its own independent
investigation, analysis and evaluation of FLNG and the FLNG Subsidiaries and the
representations, warranties and covenants of the Seller contained
herein.  Purchaser has had access to all materials, books, records, documents
and information relating to FLNG and the FLNG Subsidiaries and has been able to
verify the accuracy of the information contained therein.
 
4.13 No Other Representations.  Purchaser hereby acknowledges, and when formed
the Purchasing Entity acknowledges, that neither Seller nor Cheniere Energy has
made any representation or warranty except as expressly set forth in this
Agreement.  Without limiting the generality of the foregoing, Purchaser
acknowledges, and when formed the Purchasing Entity acknowledges, that neither
Seller nor Cheniere Energy makes any representation or warranty with respect to
(i) any projections, estimates or budgets delivered to or made available to
Purchaser or the Purchasing Entity of future revenues, future results of
operations (or any component thereof), future cash flows or future financial
condition (or any component thereof) of FLNG or the FLNG Subsidiaries or the
future business and operations of FLNG or the FLNG Subsidiaries, or (ii) any
other information or documents made available to Purchaser or its counsel,
accountants or advisors with respect to FLNG or the FLNG Subsidiaries or their
businesses or operations, except as expressly set forth in this Agreement.
 
ARTICLE 5
 
CONDITIONS TO SELLER'S OBLIGATIONS
 
The obligations of Seller to transfer, sell and assign the Interest to the
Purchasing Entity on the Closing Date are subject to the satisfaction or waiver
in writing, on or prior to the Closing Date, of each of the following
conditions:
 
5.1 Representations, Warranties.  All representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material
respects (except to the extent such representations or warranties are qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects), at and as of the Closing Date as if such
representations and warranties were made at and as of the Closing Date.
 
5.2 Performance by Purchaser or the Purchasing Entity.  Each of Purchaser and
the Purchasing Entity shall have performed and complied in all material respects
with all its agreements, covenants and obligations required hereby to be
performed by it prior to or at the Closing Date.
 
5.3 No Injunction.  No injunction, stay or restraining order shall be in effect
prohibiting the consummation of the transactions contemplated by this Agreement
and no action shall be
 

 
17

--------------------------------------------------------------------------------

 

pending seeking to make illegal, to delay materially or otherwise indirectly
restrain or prohibit the consummation of the transactions contemplated hereby or
otherwise seeking material damages.
 
5.4 Purchase Price.  The Purchasing Entity shall have paid to Seller the
Purchase Price in accordance with Section 2.1(b), less the Broker’s Fee.
 
5.5 Broker’s Fee.      The Purchasing Entity shall have paid the Broker’s Fee to
Sagent on behalf of Seller.
 
5.6 Approvals.  All approvals required under the HSR Act or required by any
third party, including any Governmental Entity, for the consummation of the
transactions contemplated by this Agreement shall have been obtained, and all
applicable waiting periods under the HSR Act shall have expired or been
terminated
 
5.7 FLNG GP Consent.  Seller shall have received the FLNG GP Consent.
 
5.8 Port Consent.  FLNG shall have received the Port Consent.
 
5.9 Documents to be Delivered by the Purchasing Entity.  At the Closing, the
Purchasing Entity shall have delivered to Seller the following documents, in
each case duly executed or otherwise in proper form:
 
(a) a certificate signed by an executive officer of the Purchasing Entity that
each of the representations and warranties made by Purchaser in this Agreement
is true and correct in all material respects (except to the extent such
representations or warranties are qualified with materiality, in which case such
representations and warranties shall be true and correct in all respects), on
and as of the Closing Date with the same effect as though such representations
and warranties had been made or given on and as of the Closing Date, and that
the Purchasing Entity has performed and complied in all material respects with
all of its obligations under this Agreement which are to be performed or
complied with on or prior to the Closing Date;
 
(b) certified copies of the resolutions of the managing member of the Purchasing
Entity, authorizing and approving this Agreement and the consummation of the
transactions contemplated hereby; and
 
(c) the Purchaser Ancillary Agreements, each duly executed by an authorized
officer of the Purchasing Entity.
 
5.10 Opinion of Counsel.  Venable LLP shall have delivered an opinion with
respect to the issues set forth in Exhibit 5.10 hereto, subject to such
assumptions, qualifications and exceptions as are customary in such opinions.
 
ARTICLE 6
 
CONDITIONS TO PURCHASING ENTITY'S OBLIGATIONS
 
The obligations of the Purchasing Entity to purchase the Interest as provided
hereby are subject to the satisfaction or waiver in writing, on or prior to the
Closing Date, of each of the following conditions:
 

 
18

--------------------------------------------------------------------------------

 

6.1 Representations, Warranties.  All representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
(except to the extent such representations or warranties are qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects), at and as of the Closing Date as if such
representations and warranties were made at and as of the Closing Date.
 
6.2 Performance by Seller.  Seller shall have performed and complied, in all
material respects, with all agreements, covenants and obligations required
hereby to be performed by it prior to or at the Closing Date.
 
6.3 No Injunction.  No injunction, stay or restraining order shall be in effect
prohibiting the consummation of the transactions contemplated by this Agreement
and no action by any third party, including without limitation any Governmental
Entity, shall be pending seeking to make illegal, to delay materially or
otherwise indirectly restrain or prohibit the consummation of the transactions
contemplated hereby or otherwise seeking material damages.
 
6.4 Approvals.  All approvals required under the HSR Act or required by any
third party, including without limitation any Governmental Entity, for the
consummation of the transactions contemplated by this Agreement shall have been
obtained, and all applicable waiting periods thereunder shall have expired or
been terminated.
 
6.5 FLNG GP Consent.  Seller shall have received the FLNG GP Consent.
 
6.6 Absence of MAE.  No event shall have occurred following the Effective Date
which would reasonably be expected to have a Material Adverse Effect on FLNG and
the FLNG Subsidiaries, taken as a whole.
 
6.7 Opinion of Counsel.  Andrews Kurth LLP shall have delivered an opinion with
respect to the issues set forth in Exhibit 6.7 hereto, subject to such
assumptions, qualifications and exceptions as are customary in such opinions.
 
6.8 Acquisition of Other Interests.  The Purchasing Entity shall have acquired
the Additional Interest.
 
6.9 Port Consent.  FLNG shall have received the Port Consent.
 
6.10 Documents to be Delivered by Seller.  At the Closing, Seller shall have
delivered to the Purchasing Entity the following documents, in each case duly
executed or otherwise in proper form:
 
(a) a certificate signed by an executive officer of the general partner of
Seller that each of the representations and warranties made by Seller in this
Agreement is true and correct in all material respects (except to the extent
such representations or warranties are qualified with materiality, in which case
such representations and warranties shall be true and correct in all respects)
on and as of the Closing Date with the same effect as though such
representations and warranties had been made or given on and as of the Closing
Date, and that Seller has performed and complied in all material respects with
all of its obligations under this Agreement which are to be performed or
complied with on or prior to the Closing Date;
 
(b) the Seller Ancillary Agreements, each duly executed by an authorized officer
of the general partner of Seller;
 

 
19

--------------------------------------------------------------------------------

 

(c) a copy of the written notice from Seller delivered to FLNG and the other
limited partners of FLNG at or prior to the Closing pursuant to Section 16.1(a)
of the FLNG Partnership Agreement indicating (i) that Seller intends to transfer
the Interest to the Purchasing Entity, (ii) the Purchasing Entity's address, and
(iii) the date of the proposed transfer (the "Partnership Notice");
 
(d) a copy, certified as of the Closing Date by the Secretary of the general
partner of Seller, of the resolutions adopted by the board of directors or other
governing body of the general partner of Seller authorizing the transactions
contemplated by this Agreement and the Seller Ancillary Agreements;
 
(e) a copy, certified as of the Closing Date by the Secretary of Cheniere
Energy, of the resolutions adopted by the board of directors of Cheniere Energy
authorizing the transaction contemplated by this Agreement and the Seller
Ancillary Agreements to which Cheniere Energy is a party; and
 
(f) a waiver and release executed by Seller and Cheniere Energy in the form
attached hereto as Exhibit 6.10(f).
 
ARTICLE 7
 
INDEMNIFICATION AND LIMITATIONS ON DAMAGES
 
7.1 Indemnification by Purchaser.  Subject to the limitations set forth in this
Article 7, ZAI, HFM and the Purchasing Entity shall, jointly and severally,
indemnify and hold harmless Seller, Cheniere Energy, and their respective
Affiliates (but for purposes of this Section 7.1, the term "Affiliates" shall
exclude FLNG and FLNG Subsidiaries) and the officers, directors, employees,
agents, partners and representatives of each of them (collectively, the "Seller
Indemnitees") from, against and in respect of any and all Liabilities,
judgments, liens, injunctions, charges, orders, decrees, rulings, damages, dues,
assessments, losses, fines, penalties, court costs, injuries, deficiencies,
demands, expenses, fees, costs, amounts paid in settlement (including reasonable
attorneys’ fees and disbursements in connection with defending or settling any
action or threatened action) (collectively "Seller Losses") to the extent
arising from, relating to or otherwise in respect of any breach of any
representation, warranty, covenant or agreement of Purchaser or the Purchasing
Entity contained in this Agreement, in any certificate delivered pursuant hereto
or in any Purchaser Ancillary Agreement.
 
7.2 Indemnification by Seller and Cheniere Energy.  Subject to the limitations
set forth in this Article 7, Seller and Cheniere Energy shall jointly and
severally indemnify and hold harmless Purchaser, the Purchasing Entity, and
their respective Affiliates (but for purposes of this Section 7.2, the term
"Affiliates" shall exclude FLNG and FLNG Subsidiaries) and the officers,
directors, employees, agents, partners and representatives of each of them
(collectively, the "Purchaser Indemnitees") from, against and in respect of any
and all Liabilities, judgments, liens, injunctions, charges, orders, decrees,
rulings, damages, dues, assessments, losses, fines, penalties, court costs,
injuries, deficiencies, demands, expenses, fees, costs, amounts paid in
settlement (including reasonable attorneys’ fees and disbursements in connection
with defending or settling any action or threatened action) (collectively
"Purchaser Losses") to the extent arising from, relating to or otherwise in
respect of any breach of any representation, warranty, covenant or agreement of
Seller contained in this Agreement or in any certificate delivered pursuant
hereto or in any Seller Ancillary Agreement.
 

 
20

--------------------------------------------------------------------------------

 

7.3 Survival.  The representations and warranties set forth in this Agreement
shall survive the Closing and shall terminate 18 months from the Closing Date,
provided that (a) the representations and warranties set forth in Sections 3.1
(Organization; Qualification; Ownership Interests), 3.2 (Power and Authority),
3.3 (Binding Effect), 3.7 (Title to Interest; Effect of Transfer), 3.8
(Ownership), 3.9 (Finders and Brokers), 4.1 (Organization), 4.2 (Power and
Authority of Purchaser), 4.3 (Binding Effect) and 4.6 (Finders and Brokers)
shall terminate upon the expiration of any applicable statute of limitations,
and (b) any party may pursue a claim after any applicable survival date as
provided in this Section 7.3, so long as written notice of such claim is given
to the indemnifying party on or prior to such survival date.  All covenants and
agreements set forth in this Agreement, any certificate delivered pursuant
hereto or in any Seller Ancillary Agreement or Purchase Ancillary Agreement
which are to be performed or complied with prior to or at Closing shall
terminate as of the Closing, all other such covenants and agreements shall
survive the Closing indefinitely or for the shorter period explicitly specified
therein.
 
7.4 LIMITATIONS ON DAMAGES.
 
(a) NEITHER PARTY SHALL BE LIABLE FOR, AND EACH PARTY RELEASES THE OTHER PARTY
AND ITS RESPECTIVE INDEMNIFIED PERSONS FROM, ANY PUNITIVE, EXEMPLARY, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES ASSOCIATED WITH LOST PROFITS) ARISING
AS A RESULT OF THIS AGREEMENT.
 
(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, (I) NO
AMOUNTS SHALL BE PAYABLE BY SELLER UNDER SECTION 7.2 UNLESS AND UNTIL THE
AGGREGATE AMOUNT OTHERWISE PAYABLE BY SELLER IN THE ABSENCE OF SUCH CLAUSE
EXCEEDS $1,000,000 (THE "BASKET"), IN WHICH EVENT ALL LOSSES, AND NOT ONLY THE
AMOUNT IN EXCESS OF THE BASKET, SHALL BE DUE, AND (II) SELLER’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT IN RESPECT OF BREACHES OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT SHALL NOT EXCEED IN THE AGGREGATE $25,000,000
(THE "SELLER CAP AMOUNT"), PROVIDED, THAT, THE BASKET AND THE SELLER CAP AMOUNT
SHALL NOT APPLY TO ANY CLAIMS MADE BY THE PURCHASING ENTITY FOR PURCHASER LOSSES
ARISING OUT OF FRAUD AND SUCH FRAUD CLAIMS AS DESCRIBED IN THIS PROVISO SHALL
NOT COUNT TOWARD WHETHER THE BASKET OR THE SELLER CAP AMOUNT IS REACHED,
PROVIDED, FURTHER, THAT THE BASKET SHALL NOT APPLY TO ANY CLAIMS ARISING OUT OF
A BREACH OF REPRESENTATION CONTAINED IN SECTION 3.7 AND THE SELLER CAP AMOUNT
WITH RESPECT TO SUCH CLAIMS SHALL BE THE PURCHASE PRICE.
 
(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, (I) NO
AMOUNTS SHALL BE PAYABLE BY PURCHASER UNDER SECTION 7.1 UNLESS AND UNTIL THE
AGGREGATE AMOUNT OTHERWISE PAYABLE BY PURCHASER IN THE ABSENCE OF SUCH CLAUSE
EXCEEDS THE BASKET, IN WHICH EVENT ALL LOSSES, AND NOT ONLY THE AMOUNT IN EXCESS
OF THE BASKET, SHALL BE DUE, AND (II) PURCHASER’S INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT IN RESPECT OF BREACHES OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT SHALL NOT EXCEED IN THE AGGREGATE $25,000,000 (THE
"PURCHASER CAP AMOUNT"), PROVIDED, THAT, THE BASKET AND THE PURCHASER CAP AMOUNT
SHALL NOT APPLY TO ANY CLAIMS MADE BY SELLER FOR SELLER LOSSES ARISING OUT OF
FRAUD AND SUCH FRAUD CLAIMS AS DESCRIBED IN
 

 
21

--------------------------------------------------------------------------------

 

THIS PROVISO SHALL NOT COUNT TOWARD WHETHER THE BASKET OR THE PURCHASER CAP
AMOUNT IS REACHED.
 
7.5 Procedures
 
(a) The party seeking indemnification under Section 7.1 or 7.2 (the “Indemnified
Party”) agrees to give prompt notice to the party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any suit, action or proceeding (“Proceeding”) in respect of
which indemnity may be sought under such Sections and will provide the
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request.  The failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations hereunder, except to
the extent such failure shall have adversely prejudiced the Indemnifying Party.
 
(b) By giving written notice within 30 days of receiving notice of a Proceeding,
the Indemnifying Party shall be entitled to participate in the defense of any
Proceeding asserted by any third party (“Third Party Claim”) and, subject to the
limitations set forth in this Section 7.5, shall be entitled to control and
appoint lead counsel acceptable to the Indemnified Party for such defense, in
each case at its expense.  Notwithstanding any provision herein to the contrary,
the Indemnifying Party shall not have the right to assume control of such
defense and shall pay the fees and expenses of counsel retained by the
Indemnified Party, if the claim which the Indemnifying Party seeks to assume
control (i) seeks non-monetary relief, (ii) involves criminal or quasi-criminal
allegations, or (iii) involves a claim which, upon petition by the Indemnified
Party, the appropriate court rules that the Indemnifying Party failed or is
failing to vigorously prosecute or defend.
 
(c) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 7.5, then
(i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement of such Third Party Claim, if the
settlement does not unconditionally release the Indemnified Party from all
liabilities and obligations with respect to such Third Party Claim or the
settlement imposes injunctive or other equitable relief against the Indemnified
Party, and (ii) the Indemnified Party shall be entitled to participate in the
defense of such Third Party Claim and to employ separate counsel of its choice
for such purpose. The fees and expenses of such separate counsel shall be paid
by the Indemnified Party.
 
(d) Each Party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records and information, as may be
reasonably requested in connection therewith.
 
(e) Each Indemnified Party shall mitigate in accordance with Law any loss for
which such Indemnified Party seeks indemnification under this Agreement.  If
such Indemnified Party mitigates its loss after the Indemnifying Party has paid
the Indemnified Party under any indemnification provision of this Agreement in
respect of that loss, the Indemnified Party must notify the Indemnifying Party
and pay to the Indemnifying Party the lesser of (i) the extent of the value of
the benefit to the Indemnified Party of that mitigation (less the Indemnified
Party’s reasonable costs of mitigation) and (ii) the amount of indemnification
previously received from the Indemnifying Party, in each case, within five (5)
business days after the benefit is received.
 

 
22

--------------------------------------------------------------------------------

 

7.6 No Materiality.  For purposes of this Article 7 (Indemnification), the
representations and warranties contained in this Agreement shall be deemed not
to be qualified by any references to materiality or to Material Adverse Effect.
 
7.7 Exclusive Remedy.  Other than in connection with fraud, the indemnification
provisions of this Article 7 shall be the sole and exclusive remedy for each
Party for any breach of the other Party’s representations and warranties
contained in this Agreement, any certificate delivered pursuant hereto or in any
Seller Ancillary Agreement or Purchaser Ancillary Agreement.
 
ARTICLE 8
 
TERMINATION
 
8.1 Termination.  This Agreement may be terminated and the sale and purchase of
the Interest is abandoned at any time prior to the Closing:
 
(a) by mutual written consent of Seller and Purchaser;
 
(b) by Purchaser, (i), no later than three business days after delivery of the
notice specified in Section 2.9 to Seller, but in any event not later than May
20, 2010, (ii) in the event that the conditions to its obligations set forth in
Article 6 have not been satisfied or waived in writing at or prior to the
Termination Date, or (iii) in the event Seller has breached any representation,
warranty or covenant contained in this Agreement in any material respect,
Purchaser has notified Seller in writing of the breach and the breach has
continued without cure for a period of 10 calendar days after the notice of
breach; or
 
(c) by Seller (i) in the event it receives the notice specified in Section 2.9
from Purchaser, (ii) in the event that the conditions to its obligations set
forth in Article 5 have not been satisfied or waived in writing at or prior to
the Termination Date, or (iii) in the event Purchaser or the Purchasing Entity
has breached any representation, warranty or covenant contained in this
Agreement in any material respect, Seller has notified Purchaser of the breach
in writing and the breach has continued without cure for a period of 10 calendar
days after the notice of breach.
 
Notwithstanding the foregoing, (i) Purchaser shall not have the right to
terminate this Agreement if the failure for Closing to occur is the breach of
this Agreement by Purchaser or the Purchasing Entity and (ii) Seller shall not
have the right to terminate this Agreement if the failure for Closing to occur
is the breach of this Agreement by Seller.
 
8.2 Effect of Termination.  If this Agreement is terminated pursuant to Section
8.1 all rights and obligations of the Parties hereunder shall terminate, and no
Party shall have any Liability hereunder to any other Party, except for
obligations of the Parties in Section 9.11, which shall survive the termination
of this Agreement.  Notwithstanding the foregoing, nothing herein will relieve
any Party from Liability for any breach of this Agreement prior to such
termination.
 
ARTICLE 9
 
MISCELLANEOUS
 
9.1 Amendment and Waiver.  No modification, amendment, or waiver of any
provision of this Agreement will be effective unless such modification,
amendment, or waiver is approved in writing by each Party.  The failure of any
Party to enforce any of the provisions of this
 

 
23

--------------------------------------------------------------------------------

 
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such Party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
 
9.2 Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
9.3 Entire Agreement.  This Agreement and the Purchaser Ancillary Agreements and
Seller Ancillary Agreements embody the complete agreement and understanding
between the Parties with respect to the subject matter of this Agreement and
supersedes and preempts any prior understandings, agreements, or representations
by or between the Parties, written or oral, that may have related to the subject
matter of this Agreement in any way.  Notwithstanding the foregoing, nothing
herein shall be deemed to affect the validity or effectiveness of the
confidentiality provisions set forth in that certain letter agreement between
the parties dated March 24, 2010.
 
9.4 Successors and Assigns; Assignment.  Except as otherwise provided in this
Agreement, this Agreement will bind and inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns.  Purchaser shall have the right to, and shall, assign its rights,
interests and obligations under this Agreement to the Purchasing Entity if the
Purchasing Entity (a) shall have delivered to Seller evidence reasonably
satisfactory to Seller that the Purchasing Entity has received capital
commitments from its owners totaling no less than $108,000,000 for purposes of
the transaction contemplated hereby, and (b) the Purchasing Entity shall have
assumed Purchaser's responsibility, obligations and Liability to Seller
hereunder.  Upon such assignment and Purchaser, the Purchasing Entity and Seller
entering into a novation agreement reasonably acceptable to such parties (the
“Novation Agreement”), Purchaser shall be released from all responsibility,
obligations and Liability to Seller or any other party with respect to this
Agreement, and references to Purchaser shall be interpreted as references to the
Purchasing Entity (except with respect to those references to Purchaser which
appear in the third Whereas clause and in Sections 2.8 and 2.9, which shall be
interpreted as references to Purchaser).  The Purchasing Entity shall deliver to
Seller the evidence referred to in the second sentence of this Section 9.4
promptly after the Purchasing Entity receives the capital commitments referred
to in such sentence.  Except as otherwise provided in this Agreement, no Party
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other Parties.
 
9.5 Counterparts; Facsimile Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  Each Party agrees to
accept the facsimile signature of the other Party and to be bound by its own
facsimile signature.
 
9.6 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
nationally recognized overnight courier service, or by confirmed facsimile or
confirmed email transmission to the respective Parties at the following
addresses:
 
If to Seller:
 

 
24

--------------------------------------------------------------------------------

 

Cheniere Energy, Inc.
700 Milam Street, Suite 800
Houston, Texas 77002
Facsimile: (713) 375-6000
Attn:  Charif Souki, Chief Executive Officer
Email: charif.souki@cheniere.com


with copies to:
 
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Fax: 713.220.4285
Attn:  Geoffrey Walker, Esq.
Facsimile:  (713) 238-7433
Email: gwalker@andrewskurth.com
 
If to Purchaser:
 
c/o Zachry Hastings Alliance
12625 Wetmore Road, Suite 301
San Antonio TX 78247
Attn:  Peter Taylor and Robert Heitmann
Facsimile  (210) 871-6922
Email:  peter.taylor@hfm.com.au
Bob.heitmann@zachryamerican.com


with copies to:
 
Venable LLP
Rockefeller Center
1270 Avenue of the Americas
New York, NY 10020
Attn:  Mark Vecchio
Facsimile:  (212) 307-5598
Email:  MVecchio@Venable.com


or at such other address as the Parties may specify by notice given to the other
Party in accordance with this Section 9.6.  The date of giving of any such
notice shall be the date of hand delivery, the day after delivery to the
overnight courier service or the date sent by facsimile or email transmission.
 
9.7 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE TO THE EXTENT SUCH PROVISIONS OR
RULES WOULD APPLY THE LAW OF ANOTHER JURISDICTION.
 
9.8 Jurisdiction.  Each of the Parties irrevocably and unconditionally (i)
consents to submit itself to the exclusive personal jurisdiction of any State or
Federal court located in New York County in the State of New York in the event
any Dispute arises out of this Agreement, (ii)
 

 
25

--------------------------------------------------------------------------------

 

agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (iii) waives (and agrees
not to plead or claim) any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, and (iv) WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY ACTION RELATED TO OR ARISING OUT OF THIS AGREEMENT.
 
9.9 Interpretation.
 
(a) The headings used in this Agreement are for convenience only and shall not
be construed as having any substantive significance or as indicating that all of
the provisions of this Agreement relating to any topic are to be found in any
particular Section.
 
(b) Reference to the singular includes a reference to the plural and vice versa.
 
(c) Reference to any gender includes a reference to all other genders.
 
(d) Unless otherwise provided, reference to any Section or Exhibit means a
Section or Exhibit of or to this Agreement.
 
(e) The words "hereof," "herein," "hereto" and "hereunder" and words of similar
meaning shall, unless otherwise expressly specified, refer to this Agreement as
a whole and not to any particular portion or provision of this Agreement.
 
(f) The words "include," "includes" and "including" shall be deemed to be
followed by the words "without limitation."
 
9.10 Incorporation of Exhibits.  The Exhibits to this Agreement are incorporated
herein by reference and made a part hereof.
 
9.11 Expenses.  Except as otherwise expressly provided in this Agreement, each
Party will pay all of its expenses, including attorneys’ and accountants’ fees,
in connection with the negotiation of this Agreement and the performance of its
obligations and the consummation of the transactions contemplated
hereby.  Purchaser shall pay the HSR Act filing fee.
 
9.12 No Third Party Beneficiaries.  Except as specifically set forth herein,
this Agreement shall not confer any rights or remedies upon any person other
than the Parties and their respective successors and permitted assigns.
 
9.13 Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
9.14 Specific Performance.  Each Party acknowledges and agrees that the other
Party would be damaged irreparably in the event any of the provisions of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached.  Accordingly, each Party agrees that, in addition to any other relief
which may be available, the other Party shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in
addition to
 

 
26

--------------------------------------------------------------------------------

 

any other remedy (subject to the provisions set forth in Article 7) to which it
may be entitled, at law or in equity.
 
9.15 Rights and Remedies.  Except where this Agreement expressly provides to the
contrary, the rights and remedies contained in this Agreement are cumulative and
not exclusive of any rights and remedies provided by law.
 
9.16 Further Assurances.  Following the Closing, each of the Parties shall
deliver to the others such further information and documents and shall execute
and deliver to the others such further instruments and agreements and take such
other actions as the other Party shall reasonably request to consummate or
confirm the transactions provided for in this Agreement, to accomplish the
purpose of this Agreement or to assure to the other Party the benefits of this
Agreement.  In the event compensation payable by FLNG to Port Freeport in
connection with the grant of its consent to this transaction exceeds $50,000,
the Parties agree to work together to find a mutually acceptable comprise with
respect to who should bear the economic burden of such fee.
 
9.17 Public Announcements.  Except as otherwise agreed to by the Parties, or as
required to comply with applicable Law, including without limitation regulations
and rules of the SEC and the NYSE Amex applicable to Cheniere Energy, no Party
shall issue any report, statement or press release or otherwise make any public
statements with respect to this Agreement or the transactions contemplated
hereby, except with the prior written consent of the other Party, such consent
not to be unreasonably withheld.  Cheniere Energy agrees to consult with
Purchaser with respect to the text of any public announcement required to be
made by law, including any applicable securities regulations.
 
9.18 No Shop. From the date hereof through the earlier of (i) the Closing Date,
(ii) the date this Agreement is terminated or (iii) June 30, 2010, neither
Seller nor Cheniere Energy shall, directly or indirectly through any officer,
director, employee, stockholder, agent, partner, affiliate, or otherwise,
directly or indirectly (a) enter into any agreement, agreement in principle or
other commitment (whether or not legally binding) relating to any sale of any
interests in FLNG owned by Seller or relating to any other similar transaction
(a "Competing FLNG Transaction"), (b) solicit, initiate or encourage the
submission of any proposal or offer from any person or entity (including any of
its officers, directors, employees or agents) relating to any Competing FLNG
Transaction, or (c) participate in any discussions or negotiations regarding,
furnish to any other person or entity any non-public information with respect
to, or otherwise cooperate with, assist, participate in, facilitate or
encourage, any effort or attempt by any person or entity to effect a Competing
FLNG Transaction.
 
[SIGNATURE PAGE FOLLOWS]
 

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
 
 

 
SELLER:
 
CHENIERE FLNG, L.P.
 
By:
 
Cheniere FLNG-GP, LLC, its general partner
 
By:
 
/s/ Meg A. Gentle
     
Name:  Meg A. Gentle
     
Title:    Chief Financial Officer



 

     
CHENIERE ENERGY, INC.
 
By:
 
/s/ Meg A. Gentle
     
Name:  Meg A. Gentle
     
Title:    Senior Vice President & CFO



 

 
PURCHASER:
 
ZACHRY AMERICAN INFRASTRUCTURE, LLC
 
By:
 
/s/ Robert Heitmann
     
Name:  Robert Heitmann
     
Title:    Chief Operating Officer



 

     
HASTINGS FUNDS MANAGEMENT (USA), INC.
 
By:
 
/s/ Peter Taylor
     
Name:  Peter Taylor
     
Title:    Executive Director, Infrastructure



 

 
 

--------------------------------------------------------------------------------

 